           Case 1:14-cv-00851-JEB Document 89 Filed 11/01/18 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 AMERICAN HOSPITAL ASSOCIATION,
 et al.,

       Plaintiffs,
                v.                                      Civil Action No. 14-851 (JEB)
 ALEX AZAR,

       Defendant.




                                             ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1.       Defendant’s Motion for Summary Judgment is DENIED;

      2.       Plaintiffs’ Cross-Motion for Summary Judgment is GRANTED;

      3.       Defendant must achieve the following reductions from the currently projected

               FY 2018 backlog of 426,594 appeals: a 19% reduction by the end of FY 2019; a

               49% reduction by the end of FY 2020; a 75% reduction by the end of FY 2021;

               and elimination of the backlog by the end of FY 2022; and

      4.       Defendant must file status reports beginning on December 31, 2018, and

               continuing every quarter thereafter.

IT IS SO ORDERED.

                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge
      Date: November 1, 2018
